DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 09 May 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 29-56 are currently pending in the instant application. 

Response to Arguments
Examiner notes in the first line of the Remarks, Applicant has indicated that Claims 57-59 are newly added claims, however, claims 57-59 are not present/provided with the most current claim set submitted on 09 May 2022. Accordingly, these claims have not been considered and/or addressed as they are currently not of record with this application.
Applicant’s arguments, see Remarks (first page), filed 09 May 2022, with respect to 35 USC 112(b) rejections of claims 29-42 have been fully considered and are persuasive.  The previous 35 USC 112(b) rejection(s) of claims 29-42 have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 29-42 under 35 USC 102(a)(1) have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.  Examiner notes wherein Applicant’s arguments regarding the 35 USC 102(a)(1) rejection in view of Bruemmer (US 2008/0009967 A1) are directed towards the newly amended claim limitation, and arguing wherein Bruemmer fails to teach “the command being sent based on at least one of an adequacy and quality of the network.”  As noted in the newly provided 35 USC 112 rejections below, Applicant fails to provide within the written description any mention of “at least one of an adequacy and quality of the network” and especially using either of “at least one of an adequacy and quality of the network” for sending a command.  Applicant provides the similar argument found in each of the “Comments” sections on pages 4-6 of the Remarks, wherein Applicant’s claimed limitation regarding sending a command “based on at least one of an adequacy and quality of the network” is “fundamentally different” to describing/evaluating a process of determining whether a medium, infrastructure, network, or communication channel is the most adequate or the best or most favourable (based on, e.g., a quality measurement).  Examiner notes wherein Applicant’s argument(s)/interpretation regarding “adequacy”, “quality” and/or “a quality measurement” of a network are not explicitly reflected in the currently provided claim language and are also not supported by the written description of Applicant’s disclosure.  As such, the terms “adequacy” and “quality” are given their broadest reasonable interpretation, and therefore the claimed “adequacy” and/or “quality” of a network may reasonable be construed as at least one or more of “types of communication channels and protocols”, “an on/off or open/closed channel situation” and “low bandwidth communication protocols and bandwidth capabilities” as taught by the referenced sections of Bruemmer which are also provided by Applicant throughout Pages 4-6 of the Remarks.  As such, Applicant’s arguments regarding the newly amended limitation are unpersuasive and are rejected as indicated below.
Applicant's arguments filed 09 May 2022 with respect to the rejection of claim(s) 43-56 under 35 USC 102(a)(1) in view of Bruemmer (US 2008/0009967 A1) have been fully considered but they are not persuasive. Applicant failed to provide any arguments regarding the rejection of claim(s) 43-56 under 35 USC 102(a)(1) in view of Bruemmer (US 2008/0009967 A1), and therefore the previously applied rejection is maintained and reproduced below.  Examiner notes wherein the arguments provided by the Applicant are only directed towards the newly amended limitation provided only in independent claim 29, regarding wherein “the command being sent based on at least one of an adequacy and quality of the network”, which is not currently present in either of independent claims 43 and 48.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 29, Applicant provides the claim limitation wherein, “the command being sent based on at least one of an adequacy and quality of the network” however, based on the currently provided claim language, Applicant has failed to provide within the written description in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains to understand the metes and bounds of how a command is being sent “based on at least one of an adequacy and quality of the network” and therefore, claim 29 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein the terms “adequacy” and “quality” are not provided anywhere throughout the written description, much less in relation to a network/service and/or being a basis for sending a command.  Examiner further notes wherein the closest teaching somewhat relating to discussing and “adequacy” and/or “quality” of a network is provided on Page 7, lines 26-29 wherein “the robotic device establishes a secure Virtual Private Network (VPN) tunnel over a public communications mesh such as a mobile telecommunications network 114a, which may utilize a 3G (3rd Generation GSM standard) and/or 4G (4th Generation GSM standard) cellular network standard” all of which are well-known communication protocols within the telecommunications art.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 30-42, these claims are either directly or indirectly dependent upon independent claim 29, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 40-42, as similarly indicated with independent claim 29 above, claims 40-42 also claim an “adequacy” and/or “quality” of a “network/service”, however, for at least the reasons set forth above with respect to independent claim 29, these claims also fail the written description requirement and are also rejected under this section. Accordingly, appropriate correction and/or clarification are earnestly solicited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, Applicant provides the claim limitation wherein, “the command being sent based on at least one of an adequacy and quality of the network” however, based on the currently provided claim language, it is unclear what the metes and bounds regarding sending a command “based on at least one of an adequacy and quality of the network” encompass and therefore claim 29 is rejected for being indefinite.  Specifically, based on the currently provided claim language, it is unclear how the claimed “adequacy” and/or “quality” of the network are evaluated/selected for sending a command. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 30-42, these claims are either directly or indirectly dependent upon independent claim 29, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 40-42, as similarly indicated with independent claim 29 above, claims 40-42 also claim an “adequacy” and/or “quality” of a “network/service”, however, for at least the reasons set forth above with respect to independent claim 29, these claims are also indefinite and are rejected under this section for being indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruemmer (US 2008/0009967 A1).
Regarding claim 29, Bruemmer discloses a computing device (Figure 1, system controller 110) for at least one of a robotic device (Figure 1, robot platform 100) and a vehicle, the computing device comprising:
	one or more processors (Figure 1, processor(s) 120) for controlling operations of the computing device (Figures 1 & 2; at least as in paragraph 0063 and 0071-0073, specifically as shown in Figure 1); 
	a communications module (Figure 1, communication device(s) 155) configured to communicate with a server over a network (Figures 1 & 2; at least as in paragraphs 0062, 0066, 0071 and 0195, specifically as shown in Figure 1); and 
	a memory (Figure 1, memory 125) for storing data and program instructions used by the one or more processors (Figures 1 & 2; at least as in paragraphs 0063 and 0071-0073, specifically as shown in Figure 1), wherein the one or more processors are configured to execute the program instructions stored in the memory to:
		detect at least one of an unsuitable and an unfavorable characteristic of the operating environment associated with at least one of the robotic device and the vehicle (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located, and further wherein said robot platform utilizes said detected information from the preceptors to perform any one or more tasks and/or maneuvers including, pursuit behaviors, collision avoidance, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices);
			wherein the at least one of an unsuitable and an unfavorable characteristic of an operating environment is based on at least one of information received from one or more sensors about a currently captured operating environment of at least one of the robotic device and the vehicle and contrasted with stored data about the currently captured operating environment (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located, and further wherein said robot platform utilizes said detected information from the preceptors to perform any one or more tasks and/or maneuvers including, pursuit behaviors, collision avoidance, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices); 
		send information based on at least one of the unsuitable and the unfavorable characteristic of the operating environment to at least one of an operator, a user, a host, a registry, a governing body and a service provider using the server, wherein the information is received from one or more sensors (Figure 1, preceptor(s) 165) associated with at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, collision avoidance, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices); 
		receive a command sent by at least one of the operator, the user, the host, the registry, the governing body and the service provider, wherein the command relates to at least one module of at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly); and 
		send the command to the at least one module of at least one of the robotic device and the vehicle for execution, the command being sent based on at least one of an adequacy and quality of the network (Figures 10A-B; at least as in paragraphs 0066, 0091, 0155-0164, 0167-0180 and 0182-0184, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly).  Examiner notes wherein the claimed “at least one of an adequacy and quality of a the network” limitation is given its broadest reasonable interpretation, and therefore, Examiner has construed wherein the “adequacy” and/or “quality” of the network may be any one or more of “types of communication channels and protocols” (paragraphs 0066 & 0091), “an on/off or open/closed channel situation” (paragraphs 0175-0177) and “low bandwidth communication protocols and bandwidth capabilities” (paragraphs 0182-0184) as taught by at least these referenced sections of Bruemmer.
Regarding claim 30, Bruemmer further discloses wherein at least one of the unsuitable and the unfavorable characteristic of the operating environment is detected autonomously based at least in part on information received from the one or more sensors associated with at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, specifically as in at least paragraph 0156 wherein the robot autonomy includes an autonomous mode 297, in which the robot may operate in a substantially autonomous manner, needing nothing more than being enabled by an operator and given a very high level command, such as the desired task to be completed (i.e. pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices, etc.)).
	Regarding claim 31, Bruemmer further discloses wherein the information received from the one or more sensors comprises indication of at least one of: acoustic; sound; vibration; chemical; molecular; spectroscopic; electronic current; electronic potential; magnetic; radio; moisture; humidity; flow; fluid velocity; ionizing radiation; subatomic particles; position; location; angle; direction; displacement; distance; speed; acceleration; optical; light; imaging; photon; pressure; force; density; level; thermal; heat; temperature; proximity; and presence (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located).
	Regarding claim 32, Bruemmer further discloses wherein the at least one module comprises at least one of: a direction module, a movement module, a communication module, a navigation module, a path planning module, and a power module (Figures 1 & 4; at least as in paragraphs 0062-0070 and 0087-0108, specifically as shown in at least Figure 4, wherein the robot includes hardware abstractions of hardware modules that may be available on robot platforms, wherein said abstractions include communications abstractions, locomotion abstractions, perception abstractions, robot abstraction level, robot health and robot motion).
	Regarding claim 33, Bruemmer further discloses wherein the command received from at least one of the operator, the user, the host, the registry, the governing body and the service provider is used to control the at least one module of the at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly).
	Regarding claim 34, Bruemmer further discloses wherein the at least one module is controlled autonomously based on the command received from at least one of the operator, the user, the host, the registry, the governing body and the service provider (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices).
	Regarding claim 35, Bruemmer further discloses wherein the information received from the one or more sensors is sent to at least one of the operator, the user, the host, the registry, the governing body and the service provider upon receiving an approval by at least one of a client, a customer, a traveler, a payer, a possessor, an owner and another user of at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly, and further at least as in paragraph 0164, wherein multiple operators may collaborate with mobile robots through a shared vocabulary and shared cognitive work space collaboratively constructed and updated on the fly through interaction with the real world).
	Regarding claim 36, Bruemmer further discloses wherein the information received from the one or more sensors is sent to at least one of the operator, the user, the host, the registry, the governing body and the service provider upon detection of at least one of the unsuitable and unfavorable characteristic of the operating environment (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices). 
	Regarding claim 37, Bruemmer further discloses wherein the information received from the one or more sensors is selectively sent to the at least one of the operator, the user, the host, the registry, the governing body and the service provider based on a need for the information in operating at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices).
	Regarding claim 38, Bruemmer further discloses wherein additional information relating to at least one of the unsuitable and the unfavorable characteristic of the operating environment is received from at least one of another sensor, another robotic devices and another vehicle located near at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly, and further at least as in paragraph 0164, wherein multiple operators may collaborate with mobile robots through a shared vocabulary and shared cognitive work space collaboratively constructed and updated on the fly through interaction with the real world).
	Regarding claim 39, Bruemmer further discloses wherein the command is sent to at least one of the another robotic devices and the another vehicle for autonomously controlling at least one of the another robotic devices and the another vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform according to the directed level of autonomy and associated operator intervention, and further at least as in paragraph 0164, wherein multiple operators may collaborate with mobile robots through a shared vocabulary and shared cognitive work space collaboratively constructed and updated on the fly through interaction with the real world).
	Regarding claim 40, Bruemmer further discloses wherein the network is selected based on at least one of adequacy and quality of service (Figures 1 & 10A-10B; at least as in paragraphs 0066, 0091, 0175-0177 and 0182-0184, wherein the communication channels 160 may be adaptable to both wired and wireless communication, as well as supporting various communication protocols, and further wherein multiple and separate communication channels are utilized with the ability to reroute data when one or more connection(s) is lost, thereby adapting to changing connectivity and bandwidth capabilities). Examiner notes wherein the claimed “at least one of an adequacy and quality of service” limitation is given its broadest reasonable interpretation, and therefore, Examiner has construed wherein the “adequacy” and/or “quality” of service may be any one or more of “types of communication channels and protocols” (paragraphs 0066 & 0091), “an on/off or open/closed channel situation” (paragraphs 0175-0177) and “low bandwidth communication protocols and bandwidth capabilities” (paragraphs 0182-0184) as taught by at least these referenced sections of Bruemmer.
	Regarding claim 41, Bruemmer further discloses wherein the information sent over the network is based at least in part on at least one of adequacy and quality of the network (Figures 1 & 10A-10B; at least as in paragraphs 0066, 0091, 0175-0177 and 0182-0184, wherein the communication channels 160 may be adaptable to both wired and wireless communication, as well as supporting various communication protocols, and further wherein multiple and separate communication channels are utilized with the ability to reroute data when one or more connection(s) is lost, thereby adapting to changing connectivity and bandwidth capabilities).  Examiner notes wherein the claimed “at least one of an adequacy and quality of a the network” limitation is given its broadest reasonable interpretation, and therefore, Examiner has construed wherein the “adequacy” and/or “quality” of the network may be any one or more of “types of communication channels and protocols” (paragraphs 0066 & 0091), “an on/off or open/closed channel situation” (paragraphs 0175-0177) and “low bandwidth communication protocols and bandwidth capabilities” (paragraphs 0182-0184) as taught by at least these referenced sections of Bruemmer.
	Regarding claim 42, Bruemmer further discloses wherein the one or more processors are further configured to execute instructions stored in the memory to send the command to the at least one module based on at least one of adequacy and quality of the network (Figures 1 & 10A-10B; at least as in paragraphs 0066, 0091, 0167-0184, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform according to the directed level of autonomy and associated operator intervention, and further wherein multiple and separate communication channels are utilized with the ability to reroute data when one or more connection(s) is lost, thereby adapting to changing connectivity and bandwidth capabilities). Examiner notes wherein the claimed “at least one of an adequacy and quality of a the network” limitation is given its broadest reasonable interpretation, and therefore, Examiner has construed wherein the “adequacy” and/or “quality” of the network may be any one or more of “types of communication channels and protocols” (paragraphs 0066 & 0091), “an on/off or open/closed channel situation” (paragraphs 0175-0177) and “low bandwidth communication protocols and bandwidth capabilities” (paragraphs 0182-0184) as taught by at least these referenced sections of Bruemmer.
Regarding claim 43, a computer-implemented method for at least one of a robotic device (Figure 1, robot platform 100) and a vehicle, comprising:
	detecting, using one or more processors (Figure 1, processor(s) 120), at least one of an unfavorable and an unsuitable characteristic of an operating environment based on at least one of:
		information received from one or more sensors (Figure 1, preceptor(s) 165) about a currently captured operating environment of at least one of the robotic device and the vehicle and contrasted with stored data about the currently captured operating environment (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located, and further wherein said robot platform utilizes said detected information from the preceptors to perform any one or more tasks and/or maneuvers including, pursuit behaviors, collision avoidance, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices); and 
		at least one of the robotic device and the vehicle being located in a specific place (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located);
	sending information, based on at least one of the unsuitable and the unfavorable characteristic, received from the one or more sensors associated with at least one of the robotic device and the vehicle to at least one of an operator, a user, a host, a registry, a governing body and a service provider using a server (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, collision avoidance, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices); and 
	receiving a command sent by at least one of the operator, the user, the host, the registry, the governing body and the service provider, wherein the command relates to at least one module of the at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly); and 
	sending the command to the at least one module of at least one of the robotic device and the vehicle for execution (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly).
	Regarding claim 44, Bruemmer further discloses wherein at least one of the unfavorable and unsuitable characteristic of the operating environment is detected autonomously based at least in part on the information received from the one or more sensors associated with at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, specifically as in at least paragraph 0156 wherein the robot autonomy includes an autonomous mode 297, in which the robot may operate in a substantially autonomous manner, needing nothing more than being enabled by an operator and given a very high level command, such as the desired task to be completed (i.e. pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices, etc.)).
	Regarding claim 45, Bruemmer further discloses wherein the command received from at least one of the operator, the user, the host, the registry, the governing body and the service provider is used to control at least one module of at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly).
	Regarding claim 46, Bruemmer further discloses wherein the at least one module is controlled autonomously based on the command received from at least one of the operator, the user, the host, the registry, the governing body and the service provider (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices).
	Regarding claim 47, Bruemmer further discloses wherein the information received from the one or more sensors is selectively sent to at least one of the operator, the user, the host, the registry, the governing body and the service provider based on a need for the information in operating at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices).
	Regarding claim 48, Bruemmer discloses a system, comprising:
	one or more sensors (Figure 1, preceptor(s) 165) associated with at least one of a robotic device (Figure 1, robot platform 100) and a vehicle; and 
	a computing device (Figure 1, system controller 110) in communication with the one or more sensors, the computing device comprising:
		one or more processors (Figure 1, processor(s) 120) for controlling operations of the computing device (Figures 1 & 2; at least as in paragraph 0063 and 0071-0073, specifically as shown in Figure 1);
		a communications module (Figure 1, communication device(s) 155) configured to communicate with a server over a network (Figures 1 & 2; at least as in paragraphs 0062, 0066, 0071 and 0195, specifically as shown in Figure 1); and 
		a memory (Figure 1, memory 125) for storing data and program instructions used by the one or more processors (Figures 1 & 2; at least as in paragraphs 0063 and 0071-0073, specifically as shown in Figure 1), wherein the one or more processors are configured to execute the program instructions stored in the memory to:
			detect at least one of an unfavorable and an unsuitable characteristic of an operating environment based on at least one of:
				information received from the one or more sensors about a currently captured operating environment and contrasted with stored data about the currently captured operating environment (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located, and further wherein said robot platform utilizes said detected information from the preceptors to perform any one or more tasks and/or maneuvers including, pursuit behaviors, collision avoidance, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices); and 
				at least one of the robotic device and the vehicle being located in a specific place (Figures 1 & 10A-B; at least as in paragraphs 0067-0070, 0155-0158 and 0161-0164 and 0167-0180, wherein the preceptors 165 may include a plurality of sensors, including inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, GPS, imaging sensors and the like which are used to detect conditions proximate to said robot platform and/or within an environment (i.e. room, area, etc.) in which said robot platform is located);
			send the information received from the one or more sensors to at least one of an operator, a user, a host, a registry, a governing body and a service provided using the server (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers including, pursuit behaviors, surveillance, reconnaissance, human presence detection, geological surveys, countermine operations and seeking improvised explosive devices);
			receive a command sent by at least one of the operator, the user, the host, the registry, the governing body and the service provider, wherein the command relates to at least one module of at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly); and
			execute the command on at least one module of at least one of the robotic device and the vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly).
	Regarding claim 49, Bruemmer further discloses wherein at least one of the robotic device and the vehicle is a programmable device (Figures 1, 3 & 19; at least as in paragraphs 0062-0067, 0071-0075 and 0295-0298, wherein said robot includes generic robot abstraction architecture which includes the ability of the robot to be programmed).
	Regarding claim 50, Bruemmer further discloses wherein the programmable device is at least one of a helicopter, a multicopter and a pilotless flying device (Figures 1, 3 & 19; at least as in paragraphs 0062-0067, 0070-0075 and 0295-0298, specifically as in at least paragraph 0070, wherein the robot may include any one or more wheels, tracks, legs, rollers, propellers and the like).  Examiner notes wherein the robot including the locomotors of one or more propellers implicitly provides wherein the robot platform may be a helicopter, multicopter, drone, UAV, etc.
	Regarding claim 51, Bruemmer further discloses wherein the programmable device is at least one of an automated, a semi-automated, and autonomous and a self-driving vehicle (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein the robot platform includes a plurality of operating modes, wherein said operating modes include varying levels of operator intervention based on received sensor data and a task and/or maneuver to be performed. Bruemmer goes on to teach wherein depending on the defined operating mode, the operator intervention may vary in that the operator may have full control, partial control (i.e. semi-autonomous control), minimal control (i.e. autonomous control) of the robotic platform for executing any one or more tasks and/or maneuvers).
	Regarding claim 52, Bruemmer further discloses wherein the programmable device is at least one of a humanoid, a consumer robot, a household robot and an appliance robot (Figures 1, 3 & 19; at least as in paragraphs 0062-0067, 0070-0075 and 0295-0298, specifically as in at least paragraph 0070, wherein the robot may include any one or more wheels, tracks, legs, rollers, propellers and the like).
	Regarding claim 53, Bruemmer further discloses wherein the programmable device is at least one of a smart device and an augmented reality device (Figures 1, 3 & 19; at least as in paragraphs 0062-0067, 0070-0075, 0155-0164, 0167-0180 and 0295-0298, specifically as in at least paragraph 0070, wherein the robot may operate autonomously (i.e. smart device)).
	Regarding claim 54, Bruemmer further discloses wherein the programmable device comprises at least one processor arranged to receive and execute the command (Figures 1 & 2; at least as in paragraph 0063 and 0071-0073, specifically as shown in Figure 1).
	Regarding claim 55, Bruemmer further discloses wherein the programmable device is configured for performing at least one physical function (Figures 10A-B; at least as in paragraphs 0155-0164 and 0167-0180, wherein based on the designated task and/or maneuver to be performed/executed, the operator provides instructions (i.e. commands, inputs, etc.) to control (i.e. direct, maneuver, etc.) the robot platform accordingly).
	Regarding claim 56, Bruemmer discloses a computer readable medium storing a computer program, which, when executed on a computing system, is arranged to perform the steps of the method of claim 43 (Figures 1 & 2; at least as in paragraph 0063 and 0071-0073, specifically as in at least paragraph 0073, wherein when executed as firmware or software, the instructions for performing the processes may be stored on a computer readable medium, and further as indicated in the above referenced sections of claim 43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form. Examiner notes wherein the currently provided claim language is extremely broad, and as such, Examiner notes the following two references, which also appear to read on the currently provided claim language, yet differ greatly in the subject matter and/or intended use of the invention. First, Examiner notes US 2006/0025897 A1 issued to Shostak et al, which is directed towards an autonomous road vehicle employing sensor assembly for detecting environmental conditions proximate to said autonomous vehicle and controlling said vehicle based on the detected conditions.  Examiner further notes US 2004/0113777 A1 issued to Matsuhira et al which is directed towards a security system and moving robot for performing one or more tasks (i.e. surveillance) and detecting conditions (i.e. intruders, misplaced objects, broken doors/windows, etc.) within the environment, alerting one or more security personnel and based on receiving a command from said security personnel, outputting a response (i.e. alarm, movement, etc.).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664